Citation Nr: 0932472	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-21 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
recurrent perianal abscess.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1987 to January 1997.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2006 rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for recurrent perianal abscess, rated 0 
percent.  A June 2008 rating decision increased the rating to 
10 percent, effective February 28, 2006 (the date of 
claim/grant of service connection).  As the Veteran has not 
expressed satisfaction with the 10 percent rating, and it is 
less than the maximum available, the claim remains on appeal. 
 See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

At no time during the appeal period is the Veteran's 
recurrent perianal abscess shown to have exceeded 6 square 
inches (39 sq. cm.) in area or to have caused compensable 
limitation of function.  


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for a 
recurrent perianal abscess.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 4.3, 4.20, 4.10, 4.114, 
Diagnostic Code (Code) 7332, § 4.118, Codes 7801, 7803 7805 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   A June 2008 
statement of the case properly provided notice on the 
"downstream" issue of entitlement to an increased rating, 
and readjudicated the matter after further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in June 2006.  He has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  

B.  Factual Background

The Veteran's service treatment records show that during 
service he received treatment, including an incision and 
drainage procedure for recurrent perianal abscess.  His claim 
seeking service connection for recurrent perianal abscess was 
received in February 2006.

Private treatment records from prior to the appeal period 
reveal that in February 2005 he was seen for possible 
recurrent perirectal abscess; treatment included a course of 
antibiotics.  

On June 2006 VA examination, the Veteran reported that he had 
a perianal abscess in service in 1987 or 1988 and underwent 
an incision and drainage once or twice, but had no further 
surgical procedures since.  He indicated that he continued to 
have flare ups approximately once a month in the same area, 
and that approximately twice a year it would drain 
spontaneously.  He indicated he was currently asymptomatic, 
but was always able to feel a tiny lesion in the same area.  
There was no history of fecal discharge (or peritoneal 
adhesions), and colonoscopy two years prior was negative.

Physical examination revealed a barely palpable 2 to 3 
millimeter lesion in the left perianal area.  There was 
minimal tenderness over the lesion (which was not visible).  
No other rectal or perirectal masses were palpated; there was 
no fecal discharge.  The diagnosis was perianal abscess, 
status post incision and drainage, with recurrence of mild 
flare ups but not requiring any procedures and currently 
asymptomatic.

In January 2007, the Veteran was seen by Dr. K.W. for a 
carbuncle of the buttock.  He indicated that in the past week 
the boil had come to a head, broken open, and gotten better.  
The condition was described as chronic and annoying, but not 
terrible; the Veteran indicated that he needed to document 
that it was an ongoing problem.

In his April 2007 Notice of Disagreement, the Veteran 
indicated that although there were no symptoms of drainage at 
the time of the VA examination, the condition was ongoing, 
with occasional moderate leakage since completion of the 
surgery and the VA examination.  He stated that he dealt with 
the condition on a daily basis, and that it caused discomfort 
and a disruption of daily living, with periods of 
occasionally moderate leakage.

A May 2008 letter from Dr. K.W. notes that the Veteran is a 
long time patient who was seen multiple times over the past 
three years for his perianal abscess.  The abscess was always 
on the left side, near the anus, and always in the same area.  
The Veteran managed the condition with heat packs and helping 
it to drain when it came to a head, and therefore did not 
always require medical treatment as he managed the condition 
appropriately at home.  The disability was a constant 
irritant to the Veteran, with daily drainage from the area 
ranging from a minimal amount to a large amount, and daily 
bleeding.

C.  Legal Criteria and Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  For the claim adjudicated below, 
the Board finds that the record does not reflect any distinct 
period of time during the appeal period when the criteria for 
the next higher rating were met.   

There is no specific code for recurrent perirectal abscess.  
A disorder unlisted in the rating schedule may be evaluated 
under a diagnostic code for a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

The RO has rated the Veteran's recurrent perianal abscess 
under 38 C.F.R. § 4.118, Code 7803 which provides for a 10 
percent rating for superficial unstable scars.  Note (1) to 
Code 7803 provides that an unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Note (2) provides that a superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118.  As 10 percent is the maximum disability rating 
possible for this disability under Code 7803, the Board must 
look to other potentially applicable codes to see if an 
increase under any such code is warranted.  Alternate 
criteria for consideration include other criteria for rating 
scars.  

Inasmuch as 10 percent is the maximum rating under Codes 7802 
(for scars that are superficial and do not cause limited 
motion) and under Code 7804 (for superficial scars painful on 
examination), rating under those criteria would be of no 
benefit to the Veteran.  While Code 7801 provides ratings in 
excess of 10 percent for scars other than on the head, face, 
or neck that are deep or cause limited motion, the Veteran's 
recurrent perianal abscess does not cause limited motion.  
Furthermore, a rating in excess of 10 percent requires an 
area or areas exceeding 12 square inches (77 sq. cm.); the 
Veteran's affected area has not during the appeal period been 
reported to be greater than 3 mm.  See 38 C.F.R. § 4.118.  
Accordingly, for possible further increase in the rating the 
Board must look to 38 C.F.R. § 4.118, Code 7805, which 
provides for rating other scars based on limitation of 
function.    

Given the nature and anatomical location of the Veteran's 
recurrent perianal abscess (and the types of function that 
might be involved), further consideration of analogous rating 
provisions must be under the criteria in 38 C.F.R. § 4.114 
(for digestive disorders).  Code 7332 (for rectum and anus 
disability based on impairment of sphincter control) provides 
for a 10 percent rating for constant slight or occasional 
moderate leakage.  The next higher 30 percent rating requires 
occasional involuntary bowel movements, necessitating the 
wearing of a pad.  See 38 C.F.R. § 4.114.  Although the 
clinical data (VA examination report and records from the 
Veteran's private provider do not provide objective 
confirmation of constant slight or occasional moderate 
leakage, the Veteran's accounts to his treatment provider, 
although appearing compensation-driven as he indicated he 
requires documentation of an ongoing problem, have been 
accepted by the provider as an accurate portrayal of the 
Veteran's perianal abscess (carbuncle) disability picture.  
The Board finds no reason to question that provider's medical 
judgment.  However, those manifestations only meet the 
requirements for a 10 percent rating.  Nothing in the record 
suggests that the Veteran's recurrent perianal abscess 
problem has ever been characterized by involuntary bowel 
movements; furthermore, he is not shown to have needed to 
wear a pad.  His treatment, when the condition has been 
symptomatic, has primarily consisted of self care with heat 
packs and topical ointment (with occasional evaluation by his 
physician).  Such a disability picture does not meet (or 
approximate) the criteria for the next higher, 30 percent 
rating.  

There is nothing in the record to suggest that the schedular 
criteria are inadequate.  The disability picture presented by 
the Veteran's recurrent perianal abscess disability is 
entirely encompassed by the schedular criteria; therefore, 
those criteria are not inadequate.  Furthermore, the 
disability picture presented by the Veteran's service 
recurrent perianal abscess is not exceptional.   Impairment 
beyond the norm is not shown by the record or suggested by 
the Veteran's descriptions.  The record does not show any 
work (or ordinary daily activity) restrictions resulting from 
this disability.  Accordingly, referral for extraschedular 
consideration is not warranted.  See 38 C.F.R. § 3.321(b); 
Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for increase; therefore, the 
benefit of the doubt rule does not apply.  The claim must be 
denied.



ORDER

A rating in excess of 10 percent for recurrent perianal 
abscess is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


